Suite 400 - 570 Granville Street Vancouver, BC V6C 3P1 Canada Telephone: (604) 689-1022 Facsimile: (604) 681-4760 www.macdonaldtuskey.com CORPORATE AND SECURITIES LAWYERS Reply Attention of William L. Macdonald Direct Tel. 604.648-1670 EMail Address wmacdonald@wlmlaw.ca Our File No. 13055-001 October 22, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: John Reynolds Assistant Director Dear Sirs: Re: SunVault Energy, Inc. (the “Company”) Form 8-K Filed March 5, 2014 File No. 333-181040 We are the solicitors for the Company. We refer to your letter of October 9, 2014 addressed to the Company with your comments on the Company's Form 8-K, filed March 5, 2014. The Company again apologizes for the delays and is working closely with its auditors to ensure completion of the outstanding audited financial statements. Attached is a letter from the auditors in regards to their progress. Yours truly, W.L. MACDONALD LAW CORPORATION Per: /s/ William L. Macdonald William L. Macdonald WLM/sk 1 October 22, 2014 United States Securities and Exchange Commission Washington, DC USA 20549 Dear Sirs/Mesdames: Re. Sunvault Energy, Inc. (the “Company”) We have been working on the audit of the consolidated financial statements for 1454004 Alberta Ltd. for the past several months. The majority of the audit has been completed and we are working towards being able to issue our audit report so that the Company can file its amended Form 8-K based on the March 5, 2014 Form 8-K filing. If you have any questions regarding the above, please call Lonny Wong, CPA, CA at 604-630-5090. Yours truly, SATURNA GROUP CHARTERED ACCOUNTANTS LLP /s/ SATURNA GROUP CHARTERED ACCOUNTANTS LLP 2
